Citation Nr: 1114914	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  05-39 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for residuals of a laminectomy for removal of spinal dural fistula deep wound hematoma.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The Veteran had active military service from June 1969 to September 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was brought before the Board in April 2008, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining additional treatment records.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.


FINDING OF FACT

The Veteran's residuals of a laminectomy represent an additional disability as a result of a complication of VA surgery and treatment due to an event not reasonably foreseeable. 


CONCLUSION OF LAW

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a laminectomy for removal of spinal dural fistula deep wound hematoma is established.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran claims entitlement to compensation for residuals of a laminectomy for removal of spinal dural fistula deep wound hematoma under the provisions of 38 U.S.C.A. § 1151 (West 2002).  Specifically, he contends that the residuals of his spine disability and surgery have been worsened due to VA's medical treatment and contends that VA failed to properly diagnose his condition when he first complained of symptoms.  

Historically, the Veteran initially sought treatment at VA on April 11, 1999, complaining of a scant amount of blood on a tissue.  At that time, he also complained of a one month history of tingling and numbness in his left leg radiating from the back of his thigh to his toes.  The Veteran indicated he had been seen by a private physician for his leg complaints, who indicated everything was normal.  He denied weakness and lower back pain at the time, but did note he had felt dizzy that morning.  The Veteran was assessed as being overweight and having a burning sensation on the back of his left leg of unclear etiology.

The Veteran returned to VA for treatment on June 2, 1999, complaining of difficulty walking and weakness of the legs.  He had a wide-based gait and had more difficulty walking the farther he walked.  At the time, he indicated he had been lifting a heavy object earlier that morning when his weakness got worse in both lower extremities.  A myelogram was performed on June 3, 1999, which indicated a vascular malformation within the dural space from approximately T3-T12.  An MRI performed that same day suggested dural arteriovenous malformation.  A spinal arteriogram performed on June 7, 1999, indicated a spinal dural fistula from right T11-right T12 intercostal.  The artery of Adamkiewicz was not seen and the left T12 radicular artery was noted to be thrombosed.

On June 8, 1999, the Veteran underwent surgery of the arteriovenous malformation and cauterizing of the arteries.  He developed acute respiratory problems and pulmonary emboli on June 14, 1999, and was placed on anti-coagulation, including heparin.  The Veteran noted increased weakness on June 17, 1999, and an MRI on that date showed a 40% canal compromise at the surgery evacuation site with possible epidural hematoma.  The Veteran underwent a second surgery on June 17 to treat the hematoma.

The Veteran currently complains of spasms in the left lower extremity and occasional back pain, which is relieved with aspirin.  He currently must self-catheterize his bladder and must digitally stimulate bowel movements.  He does not feel any specific numbness in any areas and uses a cane to walk.  His current assessment is mild myelopathy with spasticity and weakness in the lower extremities.  He believes these residuals of his laminectomy have been made more severe due to VA's failure to timely diagnose his condition.

In order to warrant compensation under 38 U.S.C.A. § 1151, the Veteran must demonstrate that the VA treatment in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).

To determine whether the Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped. VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2010).

For claims received on or after October 1, 1997, as in the instant case, the claimant must establish actual causation.  To meet causation requirements based on additional disability, the evidence must show that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused the additional disability, or that the proximate cause of the additional disability or death was an event that was not reasonably foreseeable.  With regard to the former element, it must be shown that VA's care, treatment, or examination caused the Veteran's additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished such VA's care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(c), (d) (2010).

During the development of the instant claim, a VA medical opinion was obtained in February 2010.  Following a review of the claims file, including records related to the treatment and surgeries in question, the VA examiner opined that it is at least as likely as not that, had the diagnosis been rendered two months earlier when the Veteran first sought treatment, his complications of leg weakness, bowel and bladder weakness would have been less severe.  Furthermore while the VA examiner opined that the diagnosis was a difficult one at best, and the approach used by VA medical personnel could not be faulted, he opined that it is at least as likely as not that the proximate cause of the Veteran's additional disability was due to an event not reasonable foreseeable.  

In light of the February 2010 VA examination report, the Board sought a Veterans Health Administration (VHA) medical opinion from a specialist in neurosurgery.  Following a review of the claims file, which included records of the treatment and surgeries at issue, the VA physician opined that it is at least as likely as not that the failure to timely diagnose the Veteran's condition proximately caused or increased the severity of the residuals of this condition.  Furthermore, the VA physician opined that it is at least as likely as not that the proximate cause of the additional disability was due to both fault on VA's part and an event not reasonably foreseeable.  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In addition, the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."

The Board notes that both the February 2010 VA examination report and VHA medical opinion indicate the Veteran suffers an additional disability, in the form of an increase in severity of the residuals of the Veteran's condition, due to VA's failure to timely diagnose the Veteran's disability.  Furthermore, while the VA examination report and VHA medical opinion differ regarding fault on part of VA, both indicate the proximate cause of the Veteran's additional disability is due to an event not reasonably foreseeable.  

As discussed above, entitlement to compensation pursuant to 38 U.S.C.A. § 1151 requires that the VA treatment in question (1) resulted in an additional disability; and (2) that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment; or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  See VAOPGCPREC 40-97.

As such, in light of the February 2010 VA examination report and VHA medical opinion, the Board finds that the Veteran suffers an additional disability as a complication of VA treatment due to an event that was not reasonably foreseeable.  Therefore, entitlement to compensation for residuals of a laminectomy for removal of spinal dural fistula deep wound hematoma is warranted in the instant case.  See 38 U.S.C.A. § 1151.

As a final note, the Board acknowledges the Veteran has also claimed entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for his residuals of a laminectomy under an alternate theory of entitlement.  Specifically, he contends that VA's treatment of anti-coagulation therapy resulted in an increase in severity of the residuals of his laminectomy.  However, as discussed above, the Board has awarded compensation for residuals of a laminectomy.  As such, a separate discussion addressing the Veteran's alternate theory of entitlement is not necessary.


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a laminectomy for removal of spinal dural fistula deep wound hematoma is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


